Citation Nr: 0212969	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  95-01 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Revocation of forfeiture of the appellant's rights to 
Department of Veterans Affairs (VA) benefits pursuant to the 
provisions of 38 U.S.C.A § 6104(a).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, F.R., J.B., and A.Y.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel
INTRODUCTION

The appellant was on active military duty from February 1941 
to April 1942.  He was a prisoner of war from April 1942 to 
March 1944; was not under military control from March 1944 to 
October 1945; and was a scout in the Philippine army from 
October 1945 to June 1946. 

The procedural history of this case has been in depth in 
previous Board decisions and will not be repeated in great 
detail here.  The Board notes that a January 1997 Board 
decision which denied the appellant's claim was vacated and 
the case was remanded  by the United States Court of Appeals 
for Veterans Claims (the Court) in March 2000. 

This matter was last before the Board of Veterans' Appeals 
(Board) in April 2001.  The Board then determined that the 
appellant had submitted new and material evidence that was 
sufficient to reopen the appellant's claim for revocation of 
forfeiture of VA benefits.  The Board remanded the claim to 
the Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines (the RO) for further development of the 
record.  

After carefully reviewing the evidence of record, and due to 
the unusual circumstances surrounding this case, the Board 
regretfully finds that this case must again be remanded for 
additional development.    


REMAND

The appellant is in essence seeking to revoke an October 1980 
RO determination that found he had forfeited his right to VA 
benefits due to treasonable activity during World War II.  
The RO determined that by his service with the Japanese-
sponsored Bureau of the Constabulary (BC), the appellant 
rendered assistance to the Japanese war effort.  See 38 
U.S.C.A § 6104(a), [providing in part that any person shown 
by evidence satisfactory to VA to be guilty of rendering 
assistance to an enemy of the U.S. or of its allies shall 
forfeit all accrued or future VA benefits].

The appellant has repeatedly contended that while a prisoner 
of war of the Japanese, he was compelled under threat of 
death or bodily harm to join the BC.  He has stated that 
during his tenure of service with the BC, he actually served 
as a guerilla operative, and that he provided aid and 
assistance to guerillas during the period from March 1943 to 
March 1944.  There is, however, other evidence of record 
which indicates that the appellant voluntarily assisted the 
Japanese war effort, including a March 14, 1945 document 
entitled "Report of BC men working with full efforts with the 
Japanese".

The Court has in essence held that an adequately explained 
finding of membership in the Bureau of the Constabulary, 
absent coercion, is an adequate basis to deny benefits, 
standing alone.  See Tulingan v. Brown, 9 Vet. App. 484, 485-
87 (1996).   
In Tulingan, the Court noted that there had been specific 
historical evidence of record authored by a U.S. Army officer 
who had apparently served with guerilla forces, which served 
as evidence indicating that Bureau of the Constabulary 
membership was not compelled in his geographical area of 
operations.  Id. at 485.    

In this matter, there are two references of record emanating 
from the RO itself which indicates that information 
concerning coercion (or lack thereof) with respect to entry 
into the BC exists.  In an April 1980 letter from the RO to 
the appellant, and during an April 1981 personal hearing at 
the RO, it was indicated that evidence then existed which 
indicated that those who joined the BC were not compelled to 
do so, and were screened upon their application to so enlist.  
That evidence has not, however, been associated with the 
claims folder.  In light of the Court's decision in Tulingan, 
it is clear that such information may be crucial in deciding 
this case.

Although the Board now has independent authority to develop 
pertinent evidence of record, the unusual circumstances of 
this case, including the fact that the sought-after 
information appears to be in the possession of or readily 
available to the RO, compel the Board to remand this case to 
the RO.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [to be 
codified at 38 C.F.R. § 19.9(a)(2)].  In short, the Board 
believes that the RO may have in its possession, or otherwise 
have access to, historical documents and/or internal 
memoranda which shed light on the central question in this 
case, alleged coercion in joining the BC.  

This case is therefore REMANDED for the following 
development:

1.  The RO will research its archives, as 
well as any available records 
depositories or other sources of 
pertinent information, in an attempt to 
obtain information as to whether 
individuals were compelled by force to 
join the Bureau of the Constabulary.  

2.  The RO should take such additional 
development  action as it deems proper 
with respect to the claim at issue.  
Following such development, the RO should 
review and readjudicate the claim.  If 
such action does not resolve the claim, 
the RO shall issue the appellant a 
Supplemental Statement of the Case 
pertaining to that issue. Thereafter, the 
case should be returned to the Board.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



